Citation Nr: 0335367	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for headaches.  

2.  Entitlement to service connection for a chronic 
psychiatric disorder to include post-traumatic stress 
disorder.  

3.  Entitlement to service connection for a chronic back 
disorder to include pain.  

4.  Entitlement to service connection for a chronic bilateral 
eye disorder to include flash burn residuals and spots.  

5.  Entitlement to service connection for a chronic 
neurological disorder to include blackouts.  

6.  Entitlement to an initial compensable disability 
evaluation for the veteran's right (major) fifth metacarpal 
fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to June 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied 
service connection for a chronic psychiatric disorder to 
include post-traumatic stress disorder (PTSD).  In July 1997, 
the RO determined that its April 3, 1970, rating decision was 
clearly and unmistakably erroneous in failing to establish 
service connection for right (major) fifth metacarpal 
fracture residuals; granted service connection and assigned a 
noncompensable evaluation for that disability; determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for headaches; denied service connection for a 
chronic back disorder to include pain, a chronic bilateral 
eye disorder to include flash burn residuals and spots, and a 
chronic neurological disorder to include blackouts.  In 
November 1999, the Board remanded the veteran's application 
and claims to the RO for additional action.  

In February 2001, the Board remanded the veteran's 
application and claims to the RO for additional action.  In 
July 2003, the Board remanded the veteran's application and 
claims to the RO in order to afford the veteran a hearing 
before a Veterans Law Judge sitting at the RO.  In October 
2003, the veteran was scheduled for a November 2003 hearing 
before a Veterans Law Judge sitting at the RO.  The veteran 
subsequently failed to report for the scheduled hearing.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his right (major) fifth 
metacarpal fracture residuals.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable evaluation of the veteran's right (fifth) 
metacarpal fracture residuals.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


REMAND

The veteran asserts that he sustained a chronic psychiatric 
disability to include PTSD, a chronic back disorder, a 
chronic headache disorder, and a chronic neurological 
disorder to include blackouts as a result of beatings which 
occurred while he was in a naval brig and at the hands of his 
fellow servicemen during his period of naval basic training 
in 1963 and later during active service.  The veteran 
advances further that he suffered bilateral eye injuries 
during active service.  

Where a veteran is seeking service connection for PTSD based 
upon alleged inservice personal assault, the Court has 
clarified that the VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing the VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  It does not appear that 
the RO has complied with the development procedures contained 
in M21-1.  

The veteran asserts that he was seen at Philadelphia General 
Hospital for his psychiatric complaints.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his claimed chronic psychiatric, back, eye, and 
neurological disabilities.  While the RO previously attempted 
to schedule the veteran for a VA examination for compensation 
purposes, the Board observes that the examination notices 
were sent to incorrect addresses.  The veteran's current 
address has now been identified.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
and hand disabilities.  The Board observes that the 
evaluation of the veteran's right (major) metacarpal fracture 
residuals has not been reviewed by the RO under the amended 
regulations.  

In August 2003, the RO provided written notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) to the veteran 
at his correct address.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the thirty-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as being inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Federal Circuit found that the thirty-day 
period provided in § 3.159(b)(1) in which to respond to a 
Veterans Claims Assistance Act of 2000 (VCAA) notice to be 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must take this 
opportunity to inform the veteran that a period of one full 
year may be taken to respond to a VCAA notice notwithstanding 
any previously provided information.  Regrettably, this case 
is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he (1) provide 
additional details as to the 
circumstances of his confinement to a 
naval brig and inservice harassment by 
his naval superiors and other fellow 
servicemen; (2) identify any 
independently verifiable evidence of 
behavioral changes which occurred at the 
time of the alleged stressors; (3) 
provide a list of the names and addresses 
of any fellow service personnel or 
civilians who may be able to provide 
documentation as to the occurrence of the 
claimed stressors, and/or changes which 
they observed in his behavior at the time 
of the claimed stressors; and (4) 
information as to all treatment of his 
psychiatric, back, eye, and neurological 
disabilities, headaches, and right fifth 
metacarpal fracture residuals.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Philadelphia General Hospital and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should then contact the 
National Personnel Records Center and 
request that the veteran's service 
personnel file (201 or equivalent) be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic psychiatric 
disability, chronic back disability, 
chronic bilateral eye disorder, and 
chronic neurological disability and 
service-connected right metacarpal 
fracture residuals.  All indicated tests 
and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  The examiner or examiners 
should identify the limitation of 
activity imposed by the veteran's 
service-connected right metacarpal 
fracture residuals and any associated 
pain with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right hand 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
evaluation is to take into consideration 
the criteria, both prior to and effective 
August 26, 2002, for rating finger and 
hand disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability, chronic 
back disability, chronic eye disability, 
and chronic neurological disability had 
their onset during active service; are 
etiologically-related to the veteran's 
inservice psychiatric, back, and eye 
complaints; or are in any other way 
causally related to active service?  Send 
the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for headaches; service 
connection for a chronic psychiatric 
disorder to include PTSD, a chronic back 
disorder to include pain, a chronic 
bilateral eye disorder to include flash 
burn residuals and spots, and a chronic 
neurological disability to include 
blackouts; and his entitlement to an 
initial compensable evaluation for his 
right (major) fifth metacarpal fracture 
residuals with express consideration of 
the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application and claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

